Exhibit 10.30

NAPSTER, INC.

SUMMARY OF COMPENSATION ARRANGEMENTS FOR

EXECUTIVE OFFICERS

Base Salaries. Following are the current annual base salary rates for the
executive officers of Napster, Inc. (the “Company”) who will appear in the
Summary Compensation Table included in the Company’s proxy statement to be filed
with the Securities and Exchange Commission for the Company’s 2008 Annual
Meeting of Stockholders and who are currently employed by the Company (the
“Named Executive Officers”):

 

Named Executive Officer

  

Title

   Annual
Base Salary Wm. Christopher Gorog    Chairman of the Board and Chief Executive
Officer    $ 625,000 Bradford D. Duea    President    $ 300,000 Suzanne M.
Colvin    Vice President, Finance and Interim Chief Financial Officer    $
300,000 Christopher Allen    Chief Operating Officer    $ 315,000

Bonuses. None of the Named Executive Officers are entitled to a pre-set fixed
minimum or formulaic annual bonus. Instead, any annual bonuses for the Named
Executive Officers are determined in the discretion of the Compensation
Committee of the Company’s Board of Directors.

Additional Compensation. The Named Executive Officers are also entitled to
participate in various Company plans, and are subject to other written
agreements, in each case as set forth in exhibits to the Company’s filings with
the Securities and Exchange Commission. In addition, the Named Executive
Officers may be eligible to receive perquisites and other personal benefits as
disclosed in the Company’s proxy statements filed with the Securities and
Exchange Commission in connection with the Company’s annual meetings of
stockholders.